Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into effective as of December 10, 2012, by and between Government
Properties Income Trust, a Maryland real estate investment trust (the
“Company”), and Reit Management & Research LLC, a Delaware limited liability
company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of October 31, 2011 (the “Amended
Agreement”), and

 

WHEREAS, the Company and the Manager wish to amend and restate the Amended
Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby continues to engage the Manager to provide the
management and real estate investment services contemplated by this Agreement
with respect to the Company’s business and real estate investments and the
Manager hereby accepts such continued engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the management, direction and
supervision of the Company’s Board of Trustees (the “Trustees”), the Manager
shall:

 

(a)           provide research and economic and statistical data in connection
with the Company’s real estate investments and recommend changes in the
Company’s real estate investment policies when appropriate;

 

(b)           (i) investigate, and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and negotiate contracts with
respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

 

--------------------------------------------------------------------------------


 

(c)           investigate, evaluate and negotiate the prosecution and
negotiation of any claims of the Company in connection with its real estate
investments;

 

(d)           administer bookkeeping and accounting functions as are required
for the management and operation of the Company, contract for audits and prepare
or cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the Internal Revenue Code of 1986,
as amended (said Code, as in effect from time to time, together with any
regulations and rulings thereunder, being hereinafter referred to as the
“Internal Revenue Code”), the securities and tax statutes of any jurisdiction in
which the Company is obligated to file such reports, or the rules and
regulations promulgated under any of the foregoing;

 

(e)           advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including
without limitation those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)            retain counsel, consultants and other third party professionals
on behalf of the Company;

 

(g)           provide internal audit services as hereinafter provided;

 

(h)           advise and assist with the Company’s risk management and oversight
function;

 

(i)            to the extent not covered above, advise and assist the Company in
the review and negotiation of the Company’s contracts and agreements,
coordination and supervision of all third party legal services and oversight of
processing of claims by or against the Company;

 

2

--------------------------------------------------------------------------------


 

(j)            advise and assist the Company with respect to the Company’s
public relations, preparation of marketing materials, internet website and
investor relations services;

 

(k)           provide office space, office equipment and the use of accounting
or computing equipment when required;

 

(l)            advise and assist with respect to: the design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; and local
area network and wide area network communications support; and

 

(m)          provide personnel necessary for the performance of the foregoing
services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Bylaws, as in effect from time to time (the “Bylaws”). 
Notwithstanding the foregoing, fees, costs and expenses of any third party which
is not an affiliate of the Manager retained as permitted hereunder are to be
paid by the Company.  Without limiting the foregoing sentence, any such fees,
cost or expenses referred to in the immediately preceding sentence which may be
paid by the Manager shall be reimbursed to the Manager by the Company promptly
following submission to the Company of a statement of any such fees, costs or
expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include (i) any investment management or related services with respect to any
assets of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended) or (ii) any services that would subject the Manager to registration
with the Commodity Futures Trading Commission as a “commodity trading advisor”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act and in
CFTC Regulation 1.3(bb)(1)) or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status.

 

In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the

 

3

--------------------------------------------------------------------------------


 

Company and for the confidential, anonymous submission by such officers and
employees of concerns regarding questionable accounting or auditing matters
relating to the Company, as set forth in the Company’s Procedures for Handling
Concerns or Complaints about Accounting, Internal Accounting Controls or
Auditing Matters, as in effect from time to time.

 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or, at the direction of the Trustees, in the
name of the Company, and shall collect and deposit into such account or accounts
and disburse therefrom any monies on behalf of the Company, provided that no
funds in any such account shall be commingled with any funds of the Manager or
any other person or entity.  The Manager shall from time to time, or at any time
requested by the Trustees, render an appropriate accounting of such collections
and payments to the Trustees and to the auditors of the Company.

 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and generally
the Trustees’ then-current intentions as to the future of the Company.  In
particular, the Trustees shall notify the Manager promptly of their intention to
sell or otherwise dispose of any of the Company’s real estate investments or to
make any new real estate investment.  The Company shall furnish the Manager with
such information with regard to its affairs as the Manager may from time to time
reasonably request.  The Company shall retain legal counsel and accountants to
provide such legal and accounting advice and services as the Manager or the
Trustees shall deem necessary or appropriate to adequately perform the functions
of the Company, and shall have such legal or accounting opinions and advice as
the Manager shall reasonably request.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its good faith judgment, or in the judgment of the Trustees
as transmitted to the Manager in writing, would (a) adversely affect the
qualification of the Company as a real estate investment trust as defined and
limited in the Internal Revenue Code or which would make the Company subject to
the Investment Company Act of 1940, as amended (the “1940 Act”), (b) violate any
law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Declaration of Trust of the Company, as in effect from time
to time (the “Declaration of Trust”), or Bylaws, except if such action shall be
approved by the Trustees, in which event the Manager shall promptly notify the
Trustees of the Manager’s judgment that such action would adversely affect such
qualification, make the Company subject to the 1940 Act or violate any such law,
rule, regulation or policy, or the Declaration of Trust or Bylaws and shall

 

4

--------------------------------------------------------------------------------


 

refrain from taking such action pending further clarification or instructions
from the Trustees.  In addition, the Manager shall take such affirmative steps
which, in its judgment made in good faith, or in the judgment of the Trustees as
transmitted to the Manager in writing, would prevent or cure any action
described in (a), (b) or (c) above.

 

7.             Self-Dealing.  Neither the Manager nor any affiliate of the
Manager shall sell any property or assets to the Company or purchase any
property or assets from the Company, directly or indirectly, except as approved
by a majority of the Independent Trustees (or otherwise pursuant to the
Declaration of Trust or Bylaws).  In addition, except as otherwise provided in
Section 2, 10, 11 or 12 hereof, or except as approved by a majority of the
Independent Trustees (or otherwise pursuant to the Declaration of Trust or
Bylaws), neither the Manager nor any affiliate of the Manager shall receive any
commission or other remuneration, directly or indirectly, in connection with the
activities of the Company or any joint venture or partnership in which the
Company is a party.  Except for compensation received by the Manager pursuant to
Section 10 hereof, all commissions or other remuneration proposed to be received
by the Manager or an affiliate of the Manager and not approved by the
Independent Trustees (or otherwise pursuant to the Declaration of Trust or
Bylaws) under Section 2, 11 or 12 hereof or this Section 7 shall be promptly
reported to the Company for consideration by the Independent Trustees.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.          Compensation.

 

(a)           The Manager shall be paid, for the services rendered by it to the
Company pursuant to this Agreement, an annual management fee (the “Management
Fee”).  The Management Fee for each full fiscal year shall equal the sum of
one-half of one percent (0.5%) of the Annual Average Invested Capital of the
Transferred Assets (as defined below) computed as of the last day of the
Company’s fiscal year, plus seven tenths of one percent (0.7%) of the Annual
Average Invested Capital (as defined below) up to $250,000,000, plus one half of
one percent (0.5%) of the Annual Average Invested Capital exceeding
$250,000,000.  The Management Fee shall be prorated for any partial fiscal year
of the Company during the term of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)           In addition, the Manager shall be paid an annual incentive fee
(the “Incentive Fee”) for each fiscal year of the Company, commencing with the
Company’s fiscal year ending December 31, 2010, consisting of a number of shares
of the Company’s common shares of beneficial interest (“Common Shares”) with an
aggregate value (determined as provided below) equal to fifteen percent (15%) of
the product of (i) the weighted average Common Shares of the Company outstanding
on a fully diluted basis during such fiscal year and (ii) the excess if any of
FFO Per Share (as defined below) for such fiscal year over the FFO Per Share for
the preceding fiscal year.  In no event shall the aggregate value of the
Incentive Fee (as determined pursuant to the immediately preceding sentence)
payable in respect of any fiscal year exceed $.02 multiplied by the weighted
average number of Common Shares outstanding on a fully diluted basis during such
fiscal year.  (The Management Fee and Incentive Fee are hereinafter collectively
referred to as the “Fees”).

 

(c)           For purposes of this Agreement:  (i) “Annual Average Invested
Capital” of the Company shall mean the average of the aggregate historical cost
of the consolidated assets of the Company and its subsidiaries, excluding the
Transferred Assets, invested, directly or indirectly, in equity interests in or
loans secured by real estate and personal property owned in connection with such
real estate (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), all before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, computed by taking the average of such values at the end of
each month during such period; (ii) “Annual Average Invested Capital of the
Transferred Assets” shall mean the average of the aggregate historical cost of
the Transferred Assets on the books of the applicable RMR Managed Company (as
defined in Section 13 below) immediately prior to the contribution, sale or
other transfer of such property to the Company or its subsidiaries (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated), all before reserves for depreciation, amortization, impairment
charges or bad debts or other similar noncash reserves, computed by taking the
average of such values at the end of month during such period, and all
subsequent adjustments shall be based on such historical cost; and (ii) “FFO Per
Share” for any fiscal year shall mean (x) the Company’s consolidated net income,
computed in accordance with generally accepted accounting principles in the
United States, excluding gain or loss on sale of properties, acquisition costs
and extraordinary items, depreciation, amortization, impairment charges and
other non-cash items, including the Company’s pro rata share of the funds from
operations (determined in accordance with this clause) for such fiscal year of
(A) any unconsolidated subsidiary and (B) any entity for which the Company
accounts by the equity method of accounting, with such resulting net income
amount reduced by, if applicable, the amount of any preferred shares dividends
declared or otherwise payable (without duplication) during such fiscal year,
determined for these purposes as of the date any such preferred shares dividend
amounts are accrued by the Company in accordance with generally accepted
accounting principles in the United States divided by (y) the weighted average
number of Common Shares outstanding on a fully diluted basis during such fiscal
year; and (iii) “Transferred Assets” shall mean the consolidated assets of the
Company and its subsidiaries invested, directly or indirectly, in

 

6

--------------------------------------------------------------------------------


 

equity interests in or loans secured by real estate and personal property owned
in connection with such real estate acquired by the Company or its subsidiaries
from a RMR Managed Company (including acquisition related costs and costs which
may be allocated to intangibles or are unallocated and including assets
contributed by CommonWealth REIT (“CWH”) or its subsidiaries to the Company or
its subsidiaries or purchased by the Company or its subsidiaries from CWH or its
subsidiaries); it being understood that amounts invested in or with respect to
any such Transferred Assets by the Company or its subsidiaries following the
acquisition of such assets by the Company or its subsidiaries from a RMR Managed
Company shall be included as part of the Transferred Assets to the extent such
amounts otherwise satisfy the standards included in the definition of
Transferred Assets.

 

Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable monthly by the Company on a year to date basis, with
adjustments to account for previous payments, within thirty (30) days following
the end of each fiscal month, and the Incentive Fee shall be computed and
payable within thirty (30) days following the public availability of the
Company’s annual audited financial statements for each fiscal year.  Such
computations of the Management Fee shall be based upon the Company’s monthly or
quarterly financial statements, as the case may be, and such computations of the
Incentive Fee shall be based upon the Company’s annual audited financial
statements, and all such computations shall be in reasonable detail.  A copy of
such computations shall promptly be delivered to the Manager accompanied by
payment of the Fees shown thereon to be due and payable.

 

The payment of the aggregate annual Fees payable for any fiscal year shall be
subject to adjustment as of the end of each fiscal year. On or before the 30th
day after public availability of the Company’s annual audited financial
statements for each fiscal year, the Company shall deliver to the Manager an
officer’s certificate (a “Certificate”) reasonably acceptable to the Manager and
certified by an authorized officer of the Company setting forth (i) the Annual
Average Invested Capital of the Transferred Assets, Annual Average Invested
Capital and FFO Per Share for the Company’s fiscal year ended upon the
immediately preceding December 31 (and, for purposes of any Incentive Fee for
the year ending December 31, 2010, setting forth the Company’s FFO for the
applicable period in 2009, the annualized amount of the Company’s FFO for 2009
and the FFO Per Share for such annualized 2009 FFO), and (ii) the Company’s
computation of the Fees payable for said fiscal year.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate exceed the aggregate amounts previously paid with respect thereto by
the Company, the Company shall include its check for such deficit and deliver
the same to the Manager with such Certificate.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate are less than the aggregate amounts previously paid with respect
thereto by the Company, the Company shall specify in such Certificate whether
the Manager should (i) remit to the Company

 

7

--------------------------------------------------------------------------------


 

its check in an amount equal to such difference or (ii) grant the Company a
credit against the Fees next coming due in the amount of such difference until
such amount has been fully paid or otherwise discharged.

 

Payment of the Incentive Fee shall be made by issuance of Common Shares.  The
number of shares to be issued in payment of the Incentive Fee shall be the whole
number of shares (disregarding any fraction) equal to the value of the Incentive
Fee, as provided above, divided by the average closing price of the Company’s
Common Shares on the New York Stock Exchange (or such other stock exchange upon
which the Common Shares are principally listed for trading) during the month of
December in the year for which the computation is made.

 

11.          Internal Audit Services.    The Manager shall provide to the
Company an internal audit function meeting applicable requirements of the New
York Stock Exchange and the Securities and Exchange Commission and otherwise in
scope approved by the Company’s Audit Committee.  In addition to the Fees, the
Company agrees to reimburse the Manager, within 30 days of the receipt of the
invoice therefor, the Company’s pro rata share (as reasonably agreed to by the
Independent Trustees from time to time) of the following:

 

(a)           employment expenses of the Manager’s internal audit manager and
other employees of the Manager actively engaged in providing internal audit
services, including but not limited to salary, wages, payroll taxes and the cost
of employee benefit plans; and

 

(b)           the reasonable travel and other out-of-pocket expenses of the
Manager relating to the activities of the Manager’s internal audit manager and
other of the Manager’s employees actively engaged in providing internal audit
services and the reasonable third party expenses which the Manager incurs in
connection with its provision of internal audit services.

 

12.          Additional Services.   If, and to the extent that, the Company
shall request the Manager to render services on behalf of the Company other than
those required to be rendered by the Manager in accordance with the terms of
this Agreement, such additional services shall be compensated separately on
terms to be agreed upon between the Manager and the Company from time to time.

 

13.          Right of First Offer.

 

(a)           Subject to the Company’s Declaration of Trust and Bylaws, the
Company hereby agrees with the Manager that if the Company or any of its
subsidiaries determines to offer, directly or indirectly, for sale or other
disposition arrangement (each a “Sale”) any real property

 

8

--------------------------------------------------------------------------------


 

that, at such time, is of a type within a principal investment focus of another
real estate investment trust to which the Manager at such time provides business
management or property management services (such other company, a “RMR Managed
Company”), then prior to offering such real property for Sale to any other
person, the Company shall provide notice of such proposed Sale to such RMR
Managed Company, describing such proposed Sale in sufficient detail (including
expected pricing, payment or lease terms, closing date and other material terms)
and offering such RMR Managed Company the right to purchase or lease such real
property, and shall negotiate in good faith with such RMR Managed Company for
such purchase or lease.  If within fifteen (15) days after the Company has
provided to such RMR Managed Company the notice of an offer to effect a Sale of
such real property, the Company and such RMR Managed Company have not reached
agreement on the terms of such Sale, the Company (or its subsidiary, as
applicable) will be free to sell such real property to any person upon the same
or substantially similar terms as those contained in the written notice
described above (but in any event for a purchase price that is not less than 90%
of the expected price), free of the restrictions of this Section 13.

 

(b)           Notwithstanding the above, the following Sales shall be excluded
from the right of first offer referred to herein:

 

(i)            A transfer of a real property to a governmental or
quasi-governmental agency (an “Agency”) as part of a tax reduction or tax
abatement program in which the Company or its subsidiary leases such real
property back from such Agency; provided, however, a transfer or assignment of
the Company’s or its subsidiary’s interest as tenant in the lease of the real
property from such Agency shall be subject to the terms and conditions of this
Agreement and the right of first offer granted herein;

 

(ii)           A transfer of a real property to an entity that is wholly owned,
directly or indirectly, by the Company;

 

(iii)          A transfer of a real property to any tenant or other party having
a right of first refusal or offer to purchase in effect on the date hereof (or
in effect on the date such property is acquired by the Company or its
subsidiary, as applicable) on the terms and conditions of such right of first
refusal or offer to purchase or hereafter granted in a bona fide lease
negotiation;

 

(iv)          A transfer of a real property to the appropriate condemning
authority pursuant to eminent domain or under threat of eminent domain; and

 

(v)           Any financing, reorganization, recapitalization, reclassification,
exchange of shares or spin-offs to the Company’s shareholders, in each case
where there is no change of control.

 

9

--------------------------------------------------------------------------------


 

14.          Expenses of the Manager.  Without regard to and without limiting
the compensation received by the Manager from the Company pursuant to this
Agreement and except to the extent provided by Sections 2, 11 or 12, the Manager
shall bear the following expenses incurred in connection with the performance of
its duties under this Agreement:

 

(a)           employment expenses of the personnel employed by the Manager,
including but not limited to, salaries, wages, payroll taxes and the cost of
employee benefit plans;

 

(b)           fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of such
persons who are Trustees or officers of the Company incurred in their capacities
as Trustees or officers of the Company;

 

(c)           rent, telephone, utilities, office furniture, equipment and
machinery (including computers, to the extent utilized) and other office
expenses of the Manager, except to the extent such expenses relate solely to an
office maintained by the Company separate from the office of the Manager; and

 

(d)           miscellaneous administrative expenses relating to performance by
the Manager of its obligations hereunder.

 

15.          Expenses of the Company.  Except as expressly otherwise provided in
this Agreement, the Company shall pay all its expenses not payable by the
Manager, and, without limiting the generality of the foregoing, it is
specifically agreed that the following expenses of the Company shall be paid by
the Company and shall not be paid by the Manager:

 

(a)           the cost of borrowed money;

 

(b)           taxes on income and taxes and assessments on real property, if
any, and all other taxes applicable to the Company;

 

(c)           legal, auditing, accounting, underwriting, brokerage, listing,
reporting,  registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and stock exchange listing of the Company’s
securities, including transfer agent’s, registrar’s and indenture trustee’s fees
and charges;

 

10

--------------------------------------------------------------------------------


 

(d)              expenses of organizing, restructuring, reorganizing or
terminating the Company, or of revising, amending, converting or modifying the
Company’s organizational documents;

 

(e)               fees and travel and other expenses paid to Trustees and
officers of the Company in their capacities as such (but not in their capacities
as officers or employees of the Manager) and fees and travel and other expenses
paid to advisors, contractors, mortgage services, consultants, and other agents
and independent contractors employed by or on behalf of the Company;

 

(f)                expenses directly connected with the investigation,
acquisition, disposition or ownership of real estate interests or other property
(including third party property diligence costs, appraisal reporting, the costs
of foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 14
above;

 

(g)               all insurance costs incurred in connection with the Company
(including officer and trustee liability insurance) or in connection with any
officer and trustee indemnity agreement to which the Company is a party;

 

(h)              expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)                  all expenses connected with communications to holders of
securities of the Company and other bookkeeping and clerical work necessary to
maintaining relations with holders of securities, including the cost of
preparing, printing, posting, distributing and mailing certificates for
securities and proxy solicitation materials and reports to holders of the
Company’s securities;

 

(j)                 legal, accounting and auditing fees and expenses, other than
those described in subsection (c) above;

 

(k)              filing and recording fees for regulatory or governmental
filings, approvals and notices to the extent not otherwise covered by any of the
foregoing items of this Section 15;

 

11

--------------------------------------------------------------------------------


 

(l)                  expenses relating to any office or office facilities
maintained by the Company separate from the office of the Manager; and

 

(m)          the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.

 

16.                               Limits of Manager Responsibility;
Indemnification; Company Remedies.  The Manager assumes no responsibility other
than to render the services described herein in good faith and shall not be
responsible for any action of the Trustees in following or declining to follow
any advice or recommendation of the Manager.  The Manager, its shareholders,
directors, officers, employees and affiliates will not be liable to the Company,
its shareholders, or others, except by reason of willful bad faith or gross
negligence in the performance of its obligations hereunder.  The Company shall
reimburse, indemnify and hold harmless the Manager, its shareholders, directors,
officers and employees and its affiliates for and from any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including without limitation all reasonable attorneys’, accountants’
and experts’ fees and expenses) in respect of or arising from any acts or
omissions of the Manager with respect to the provision of services by it or
performance of its obligations in connection with this Agreement or performance
of other matters pursuant to specific instruction by the Trustees, except to the
extent such provision or performance was in willful bad faith or grossly
negligent.  Without limiting the foregoing, the Company shall promptly advance
expenses incurred by the indemnitees referred to in this section for matters
referred to in this section, upon request for such advancement.

 

17.                               Other Activities of Manager.  Nothing herein
shall prevent the Manager from engaging in other activities or businesses or
from acting as the Manager to any other person or entity (including other real
estate investment trusts) even though such person or entity has investment
policies and objectives similar to those of the Company; provided, however, that
the Manager agrees not to provide, without the consent of the Independent
Trustees, business management services to any other business which is
principally engaged in the business of owning properties which are majority
leased or occupied (determined by rentable square footage, excepting common
areas) to one or more Governmental Authorities (as defined below) or which are
reasonably expected to be majority leased to one or more Governmental
Authorities within twelve (12) months of such time (such lessees and occupants
hereinafter referred to as “Government Tenants”).  For purposes of this
Agreement, “Governmental Authorities” means any nation or government, any state
or other political subdivision thereof, any federal, state, local or foreign
entity or organization exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government, including any
governmental authority, agency, department, board, commission or instrumentality
of the United States, any state of the United States or any political
subdivision thereof, and any tribunal.  The Manager shall notify the Company in
writing in the event that it does so act as a manager to another business.  The
Manager shall not present other businesses that it now or in the future manages
with opportunities to invest in properties that are majority leased to
Government Tenants unless the

 

12

--------------------------------------------------------------------------------


 

Independent Trustees have determined that the Company will not invest in the
opportunity.  The Company acknowledges that the Manager manages real estate
investment trusts and other entities (including, as of the date of this
Agreement, CWH, Hospitality Properties Trust, Senior Housing Properties Trust,
Select Income REIT, Five Star Quality Care, Inc. and TravelCenters of America
LLC) and that the Manager is not required to present the Company with
opportunities to invest in properties that are primarily of a type that are the
investment focus of another person or entity now or in the future managed by the
Manager.  In addition, nothing herein shall prevent any shareholder or affiliate
of the Manager from engaging in any other business or from rendering services of
any kind to any other person or entity (including competitive business
activities).  The Company acknowledges and agrees that the Manager has certain
interests that may be divergent from those of the Company, including, without
limitation, the Manager provides certain services to Affiliates Insurance
Company.  The parties agree that these relationships and interests shall not
affect either party’s rights and obligations under this Agreement.  The parties
further agree that whenever any conflicts of interest arise resulting from the
relationships and interests described or referred to in this Section 17 or any
such relationship or interest as may arise or be present in the future,
(x) between or among the Company and the Manager or their respective affiliates,
the Manager will act on its own behalf and not on the Company’s behalf or
(y) between or among the Company and any entity with whom the Manager has a
relationship or contract or their respective affiliates, the Manager shall in
its sole and absolute discretion, determine on which of those parties’ behalf it
shall act, and without any resulting liability or obligation under this
Agreement as a result of, arising from or relating to any such determination. 
Without limiting the foregoing provisions, the Manager agrees, upon the request
of any Trustee, to disclose certain real estate investment information
concerning the Manager or certain of its affiliates; provided, however, that
such disclosure shall be required only if it does not constitute a breach of any
fiduciary duty or obligation of the Manager and the Company shall be required to
keep such information confidential.

 

Directors, officers, employees and agents of the Manager or of its affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in such capacities
for the Company, such persons shall use their respective titles in the Company. 
Such persons shall receive no compensation from the Company for their services
to the Company in any such capacities, except that the Company may make awards
to the employees of the Manager and others under the Company’s 2009 Incentive
Share Award Plan or any equity plan adopted by the Company from time to time.

 

18.                               Term, Termination.  This Agreement shall
continue in force and effect until December 31, 2013, and shall be automatically
renewed for successive one year terms annually thereafter unless notice of
non-renewal is given by the Company or the Manager before the end of the term. 
It is expected that the terms and conditions may be reviewed by the Independent
Trustees of the Compensation Committee of the Trustees at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either party
hereto upon sixty (60) days’

 

13

--------------------------------------------------------------------------------


 

written notice to the other party, which termination, if by the Company, must be
approved by a majority vote of the Independent Trustees serving on the
Compensation Committee of the Trustees, or if by the Manager, must be approved
by a majority vote of the directors of the Manager; and (b) by the Manager upon
five (5) business days written notice to the Company if there is a Change of
Control.

 

For purposes of this Agreement, a “Change of Control” shall mean:  (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 18,
having the meaning provided such term in Rule 13d-3 under the Exchange Act) of
9.8% or more, or rights, options or warrants to acquire 9.8% or more, or any
combination thereof, of the outstanding Common Shares or other voting interests
of the Company, including voting proxies for such shares, or the power to direct
the management and policies of the Company, directly or indirectly (excluding
the Manager and its affiliates and persons or entities that beneficially own
9.8% or more of the Company’s outstanding Common Shares as of immediately prior
to the execution and delivery of this Agreement by the parties hereto); (b) the
merger or consolidation of the Company with or into any other entity (other than
the merger or consolidation of any entity into the Company that does not result
in a Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any one or more sales or conveyances to any person or entity of
all or any material portion of the assets (including capital stock or other
equity interests) or business of the Company and its subsidiaries taken as a
whole; provided, however, that, with respect to the Company, the acquisition of
Transferred Assets by the Company or any of its subsidiaries shall not
constitute a Change of Control pursuant to this clause (c); or (d) the
cessation, for any reason, of the individuals who at the beginning of any 36
consecutive month period constituted the Trustees (together with any new
trustees whose election by the Trustees or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of any such
period or whose election or nomination for election was previously so approved)
to constitute a majority of the Trustees then in office; provided, however, a
Change of Control of the Company shall not include the acquisition by any person
or entity, or two or more persons or entities acting in concert, of beneficial
ownership of 9.8% or more of the Company’s outstanding Common Shares or other
voting interests of the Company if such acquisition is approved by the Trustees
in accordance with the Company’s organizational documents and if such
acquisition is otherwise in compliance with applicable law.

 

Section 19 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
16 and 19, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

19.                               Action Upon Termination.  From and after the
effective date of any termination of this Agreement pursuant to Section 18
hereof, the Manager shall be entitled to no compensation for services rendered
hereunder for the pro-rata remainder of the then-current term of this Agreement,
but shall be paid, on a pro rata basis as set forth in this Section 19, all

 

14

--------------------------------------------------------------------------------


 

compensation due for services performed prior to the effective date of such
termination, including without limitation, a pro-rata portion of the current
year’s Incentive Fee. Upon such termination, the Manager shall as promptly as
practicable:

 

(a)              pay over to the Company all monies collected and held for the
account of the Company by it pursuant to this Agreement, after deducting
therefrom any accrued Fees and reimbursements for its expenses to which it is
then entitled;

 

(b)              deliver to the Trustees a full and complete accounting,
including a statement showing all sums collected by it and a statement of all
sums held by it for the period commencing with the date following the date of
its last accounting to the Trustees; and

 

(c)               deliver to the Trustees all property and documents of the
Company then in its custody or possession.

 

The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Annual Average Invested
Capital of the Transferred Assets, Annual Average Invested Capital and FFO Per
Share for the Company’s fiscal year ended upon the immediately preceding
December 31, and (ii) the Company’s computation of the Fees payable upon the
date of termination.

 

If the annual Fees owed upon termination as shown in such Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for such deficit and deliver the same to the Manager with such Certificate.  If
the annual Fees owed upon termination as shown in such Certificate are less than
the Fees paid by the Company upon termination, the Manager shall remit to the
Company its check in an amount equal to such difference.

 

The Incentive Fee for any partial fiscal year will be determined by multiplying
the Incentive Fee for such year (assuming this Agreement were in effect for the
entire year) by a fraction, the numerator of which is the number of days in the
portion of such year during which this Agreement was in effect, and the
denominator of which shall be 365.

 

20.                               Trustee Action.  Wherever action on the part
of the Trustees is contemplated by this Agreement, action by a majority of the
Trustees, including a majority of the Independent Trustees, shall constitute the
action provided for herein.

 

15

--------------------------------------------------------------------------------


 

21.                               TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE
DECLARATION OF TRUST OF THE COMPANY, A COPY OF WHICH, TOGETHER WITH ALL
AMENDMENTS, IS DULY FILED IN THE OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF THE STATE OF MARYLAND PROVIDES THAT THE NAME GOVERNMENT PROPERTIES
INCOME TRUST REFERS TO THE TRUSTEES COLLECTIVELY AS TRUSTEES, BUT NOT
INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT
OF THE COMPANY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY,
FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY.  ALL PERSONS DEALING WITH
THE COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

22.                               Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, on the next
business day if transmitted by a nationally recognized overnight courier or on
the third business day following mailing by first class mail, postage prepaid,
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

 

If to the Company:

Government Properties Income Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention:  President

Facsimile No.:  (617) 219-1441

 

If to the Manager:

Reit Management & Research LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention:  President

Facsimile No.:  (617) 928-1305

 

23.                               Amendments.  This Agreement shall not be
amended, changed, modified, terminated, or discharged in whole or in part except
by an instrument in writing signed by each of the parties hereto, or by their
respective successors or assigns, or otherwise as provided herein.

 

24.                               Assignment.  Neither party may assign this
Agreement or its rights hereunder or delegate its duties hereunder without the
written consent of the other party, except in the case of an assignment by the
Manager to a corporation, partnership, limited liability company,

 

16

--------------------------------------------------------------------------------


 

association, trust, or other successor entity which may take over the property
and carry on the affairs of the Manager.

 

25.                               Successors and Assigns.  This Agreement shall
be binding upon any successors or permitted assigns of the parties hereto as
provided herein.

 

26.                               No Third Party Beneficiary.  Except as
otherwise provided in Section 28(i), no person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

27.                               Governing Law.  The provisions of this
Agreement shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

 

28.                               Arbitration.

 

(a)              Any disputes, claims or controversies between the parties
(i) arising out of or relating to this Agreement or the provision of services by
the Manager pursuant to this Agreement, or (ii) brought by or on behalf of any
shareholder of the Company (which, for purposes of this Section 28, shall mean
any shareholder of record or any beneficial owner of shares of the Company, or
any former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including the Manager or
its successor), agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement, the Declaration of Trust or the Bylaws (all of which are referred to
as “Disputes”), or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 28.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those individuals or entities and the Company.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

(b)              There shall be three arbitrators. If there are only two parties
to the Dispute, each party shall select one arbitrator within 15 days after
receipt of a demand for arbitration. Such arbitrators may be affiliated or
interested persons of such parties. If there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
shall each select, by the vote of a majority of the

 

17

--------------------------------------------------------------------------------


 

claimants or the respondents, as the case may be, one arbitrator within 15 days
after receipt of a demand for arbitration. Such arbitrators may be affiliated or
interested persons of the claimants or the respondents, as the case may be. If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three proposed arbitrators
in accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten days from the date the AAA provides such
list to select one of the three arbitrators proposed by AAA. If such party (or
parties) fail to select such arbitrator by such time, the party (or parties) who
have appointed the first arbitrator shall then have ten days to select one of
the three arbitrators proposed by AAA to be the second arbitrator; and, if
he/they should fail to select such arbitrator by such time, the AAA shall
select, within 15 days thereafter, one of the three arbitrators it had proposed
as the second arbitrator. The two arbitrators so appointed shall jointly appoint
the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator. If the third arbitrator has not been appointed within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(c)               The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)              There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)               In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the laws of The Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

(f)                Except to the extent expressly provided by this Agreement or
as otherwise agreed by the parties, each party involved in a Dispute shall bear
its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of the Company’s award to the claimant or the claimant’s
attorneys.  Each party (or, if there are more than two parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the

 

18

--------------------------------------------------------------------------------


 

parties (or, if there are more than two parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand) shall equally bear the
costs and expenses of the third appointed arbitrator.

 

(g)               An Award shall be final and binding upon the parties thereto
and shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators. Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)              Any monetary award shall be made and payable in U.S. dollars
free of any tax, deduction or offset.  Each party against which the Award
assesses a monetary obligation shall pay that obligation on or before the 30th
day following the date of the Award or such other date as the Award may provide.

 

(i)                  This Section 28 is intended to benefit and be enforceable
by the shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

29.                               Consent to Jurisdiction and Forum.  This
Section 29 is subject to, and shall not in any way limit the application of,
Section 28; in case of any conflict between this Section 29 and Section 28,
Section 28 shall govern.  The exclusive jurisdiction and venue in any action
brought by any party hereto pursuant to this Agreement shall lie in any federal
or state court located in Boston, Massachusetts.  By execution and delivery of
this Agreement, each party hereto irrevocably submits to the jurisdiction of
such courts for itself and in respect of its property with respect to such
action. The parties irrevocably agree that venue would be proper in such court,
and hereby waive any objection that such court is an improper or inconvenient
forum for the resolution of such action.  The parties further agree and consent
to the service of any process required by any such court by delivery of a copy
thereof in accordance with Section 22 and that any such delivery shall
constitute valid and lawful service of process against it, without necessity for
service by any other means provided by statute or rule of court.

 

30.                               Captions.  The captions included herein have
been inserted for ease of reference only and shall not be construed to affect
the meaning, construction or effect of this Agreement.

 

19

--------------------------------------------------------------------------------


 

31.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes and cancels any pre-existing agreements with respect to
such subject matter.

 

32.                               Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

33.                               Survival.  The provisions of Sections 2
(limited to the obligation of the Company to indemnify the Manager for matters
provided thereunder), 16, 17 (limited to the obligations of the Company to keep
information provided to the Company by the Manager confidential as provided in
the last proviso in such Section), 18 (limited to the last paragraph of such
Section), 19, 21, 22, 26, 27, 28, 29 and 33 of this Agreement shall survive the
termination hereof.

 

34.                               Other Agreements.  The parties hereto are also
parties to an Amended and Restated Property Management Agreement, dated as of
January 11, 2011, as in effect from time to time (the “Property Management
Agreement”).  The parties agree that this Agreement does not include or
otherwise address the rights and obligations of the parties under the Property
Management Agreement and that the Property Management Agreement provides for its
own separate rights and obligations of the parties thereto, including without
limitation separate compensation payable by the Company and the other Owners (as
defined in the Property Management Agreement) to the Manager thereunder for
services to be provided by the Manager pursuant to the Property Management
Agreement.

 

35.                               Equal Employment Opportunity Employer.  The
Manager is an equal employment opportunity employer and complies with all
applicable state and federal laws to provide a work environment free from
discrimination and without regard to race, color, sex, sexual orientation,
national origin, ancestry, religion, creed, physical or mental disability, age,
marital status, veteran’s status or any other basis protected by applicable
laws.

 

[Signature Page To Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

 

Name: David M. Blackman

 

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

 

Name: Adam D. Portnoy

 

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Business Management Agreement]

 

--------------------------------------------------------------------------------